Opinion issued October 29, 2015




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00849-CV
                            ———————————
                     IN RE DERRICK A. POLLY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Derrick A. Polly, proceeding pro se and incarcerated, has filed a

motion for leave to file an original application for writ of mandamus seeking to

compel the respondent trial judge to rule on relator’s several pending motions filed

in the underlying civil proceeding.1



1
      The underlying case is Derrick Polly v. James Randall Smith, No. 2014-38524, in
      the 164th District Court of Harris County, the Honorable Alexandra Smoots–
      Hogan presiding.
      We grant relator’s motion for leave to file a petition for writ of mandamus,

but deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), (d).

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.




                                         2